Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
This action is in response to applicant’s amendment of 12/15/2020. Claims 1-30 pending and have been considered as follows. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed by 37 CFR
1.312. To ensure consideration of each an amendment, it must be submitted no later
Than the payment of the issue fee. Authorization for an examiner’s amendment to claims 1 and 12 was given in a telephonic interview with John M. Ling on 01/12/2020.The application has been amended as follows:

(currently amended) A system that facilitates maintaining lateral control of a vehicle, comprising: 
a sensor that monitors at least one parameter of the vehicle; 
a plurality of wheel ends each comprising a brake component; and 

receive from the sensor information related to a current parameter value; 
receive from a steering wheel sensor information indicative of a failed modulator valve; 
compare the current parameter value to a predetermined parameter threshold value; 
determine that the current parameter value exceeds the predetermined parameter threshold value; 
identify at least one wheel end that is affected by the failed modulator valve; and 
transmit a control signal that causes one or more brake components that are not associated with the identified at least one wheel end that is affected to begin to increase braking force only at one or more respective unaffected wheel ends to maintain stability.

12. (Currently Amended) A method for maintaining lateral control of a vehicle, comprising: 
monitoring at least one parameter of the vehicle having a plurality of wheel ends each comprising a brake component; 
receiving information related to a current parameter value for a monitored vehicle parameter; 
receiving from a steering wheel sensor information indicative of a failed modulator valve; 

determining that the current parameter value exceeds the predetermined parameter threshold value; 
identifying at least one wheel end that is affected by the failed modulator valve; and 
transmitting a control signal that causes one or more brake components not associated with the identified at least one wheel end that is affected to begin increasing braking force only at one or more respective unaffected wheel ends in order to maintain stability.


Allowable Subject Matter
Claims 1-30 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Kato (US20100332098) teaches a vehicle motion control device that performs anti-lateral overturn control for increasing a brake force to be generated at a front inside wheel of a vehicle in order to cause skidding at the front inside wheel when a condition for increasing a brake force to be generated at an outside wheel is satisfied, wherein the condition is that the vehicle motion control device is in the anti-lateral overturn mode and the vehicle is turning. 
Furthermore, Switkes et al (US20100114431) teaches a method for controlling vehicle dynamics includes acquiring steering torque data indicative of forces acting on at least one tire of a vehicle and acquiring image data by capturing images of an area outside the vehicle. The friction coefficient between a tire of the vehicle and a road surface is determined as a function of vehicle data including at least the steering torque data. The lateral velocity of the vehicle is determined as a function of vehicle data including the steering torque data and/or the image data. A vehicle dynamics control is performed as a function of the lateral velocity and the friction coefficient.
In regards to independent claims 1, 12, 22, and 30, Kato and Switkes et al, taken either individually or in combination with other art of record, fails to teach or render obvious:
identify at least one wheel end that is affected by the failed modulator valve; and 
transmit a control signal that causes one or more brake components that are not associated with the identified at least one wheel end that is affected to begin to increase braking force only at one or more respective unaffected wheel ends to maintain stability
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667